                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

 UNITED STATES OF AMERICA                       )
                                                )       Case No. 4:18-cr-25
 v.                                             )
                                                )       Judge Travis R. McDonough
 GRAHAM MITCHELL CLARK                          )
                                                )       Magistrate Judge Susan K. Lee
                                                )


                                            ORDER



         Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

the Court: (1) accept Defendant’s plea of guilty to Counts One and Two of the two-count Bill of

Information; (2) adjudicate Defendant guilty of the charges set forth in Counts One and Two of

the Bill of Information; and (4) defer a decision on whether to accept the plea agreement until

sentencing (Doc. 12). Defendant has been released on bond under appropriate conditions of

release pending sentencing in this matter without objection. (Id.) Neither party filed a timely

objection to the report and recommendation. After reviewing the record, the Court agrees with

Magistrate Judge Lee’s report and recommendation. Accordingly, the Court ACCEPTS and

ADOPTS the magistrate judge’s report and recommendation (Doc. 12) pursuant to 28 U.S.C. §

636(b)(1) and ORDERS as follows:

      1. Defendant’s    plea of guilty to Counts One and Two of the Bill of Information is

         ACCEPTED;

      2. Defendant is hereby ADJUDGED guilty of the charges set forth in Counts One and Two

         of the Bill of Information;

      3. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and
4. Defendant SHALL REMAIN on bond under appropriate conditions of release pending

   sentencing in this matter, which is scheduled to take place on November 30, 2018, at 9:00

   a.m. [EASTERN] before the undersigned.

SO ORDERED.


                                        /s/Travis R. McDonough
                                        TRAVIS R. MCDONOUGH
                                        UNITED STATES DISTRICT JUDGE




                                          2
